Citation Nr: 0704763	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  06-34 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for supraventricular 
tachycardia and, if so, whether service connection is now 
warranted.  

2.  Entitlement to service connection for Parkinson's 
disease, claimed initially as essential tremors.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to March 
1948 and from March 1952 to August 1952.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2006 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  An unappealed October 1992 rating decision denied the 
claim for service connection for anxiety depression with 
tachycardia on the basis that there was no medical evidence 
to establish a relationship between the veteran's condition 
and service.

2.  The evidence submitted since the RO's October 1992 rating 
decision is not new and material as it does not include 
competent evidence suggesting that supraventricular 
tachycardia is causally related to an event in service.  

3.  There is no competent medical evidence of record to 
establish a link between the veteran's Parkinson's disease 
and active service.  


CONCLUSIONS OF LAW

1.  The RO's October 1992 decision denying service connection 
for anxiety depression with tachycardia is final.  
38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1992).

2.  New and material evidence has not been received since 
October 1992 to reopen the claim of entitlement to service 
connection for supraventricular tachycardia.  38 U.S.C.A. 
§§ 1154, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2006).
3.  The criteria for service connection for Parkinson's 
disease have not been met.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
supraventricular tachycardia.  The RO has reopened the claim, 
but confirmed and continued the denial issued in a previous 
final decision.  The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the St. Petersburg, Florida, RO in 
October 1992 denied the claim for service connection for 
anxiety depression with tachycardia on the basis that there 
was no medical evidence to establish a relationship between 
the veteran's condition and service.  The RO notified the 
veteran of this decision by letter dated October 27, 1992, 
but the veteran did not file a timely appeal.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) 
(1992) (a notice of disagreement (NOD) must be filed within 
60 days from the date that the agency of original 
jurisdiction (AOJ) mails the statement of the case (SOC), or 
within the remainder of the one-year period from the date of 
mailing of the notification of the appealed determination, 
whichever period ends later).  An unappealed determination of 
the AOJ is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2006).  

The veteran filed a claim to reopen in December 2004, and 
this appeal ensues from the RO's May 2006 rating decision, 
which reopened the claim but continued the previous denial of 
service connection.  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  
If the claimant presents new and material evidence, however, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  In order for evidence to be sufficient to reopen 
a previously denied and final claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened. 

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Evidence before the RO in October 1992 included the veteran's 
separation examination reports.  A March 1948 report of 
discharge examination revealed that the veteran's 
cardiovascular system was normal and a chest x-ray showed no 
significant abnormality; an August 1952 report of medical 
examination found the veteran's heart normal upon clinical 
examination.  It appears that the remainder of the veteran's 
service medical records might have been destroyed in a fire.  
See April 1982 letter; VA Form 70-3101 received August 1992.  

The evidence before the RO in October 1992 also consisted of 
several statements from the veteran's physicians.  A March 
1991 letter from Dr. J. Shronts reported that he had cared 
for the veteran from July 1975 through August 1986, and that 
the veteran had developed recurrent paroxysmal atrial 
tachycardia in June 1984.  Dr. Shronts opined that the 
precipitation of a flare up in this condition was due to the 
anxiety, stress and strain that the veteran was experiencing 
at that time, which he further opined was related primarily 
to the veteran's work as a stockbroker.  An April 1991 letter 
from Dr. C.F. Natalizio reports that he had been caring for 
the veteran since March 1988 and that the veteran had a 
history of seizures and paroxysmal supraventricular 
tachycardia.  Dr. Natalizio opined that the stress of serving 
a prison sentence certainly could exacerbate his medical 
problems.  There was no medical evidence, however, linking 
the veteran's tachycardia to service.  

Evidence submitted since the RO's October 1992 includes 
several statements from the veteran in support of his claim.  
The veteran contends that his problems with supraventricular 
tachycardia have been going on for over twenty years and is a 
condition caused by a reaction to stress.  He acknowledges 
that his service medical records would not show treatment for 
this condition during his two periods of enlistment, and 
indicates that the problem was first diagnosed sometime in 
either 1983 or 1984.  The veteran contends, however, that his 
development of the disease began during his second period of 
enlistment.  More specifically, he asserts that he was under 
tremendous financial stress due to his concerns of supporting 
his family on a small salary and due to the Army freezing and 
denying him the promotion promised.  The veteran reports that 
his subsequent discharge a mere five months after this 
enlistment solved his problems, but the stress that developed 
during this time period had given birth to supraventricular 
tachycardia, which has followed him all his life and 
progressively worsened.  He indicates that he did not seek 
medical treatment until the attacks increased in severity 
during the early 1980s.  See e.g., statements dated November 
and December 2004, December 2005, February, June, and October 
2006; May 2006 NOD; October 2006 VA Form 9.  

Evidence submitted since the RO's October 1992 rating 
decision also includes additional medical records from 
private and VA facilities.  Records from Unity Hospital 
indicate that the veteran was admitted to the emergency room 
in November 1984 and was diagnosed in pertinent part with 
paroxysmal atrial tachycardia, rule out paroxysmal atrial 
fibrillation.  Records from the VA Medical Center (VAMC) in 
Bay Pines reveal that the veteran continues to suffer from 
tachycardia.  See June 2004 primary care nursing note.  A 
July 2004 carotid ultrasound revealed mild stenosis bilateral 
internal carotid arteries (ICA) (1-15%); antegrade flow 
bilateral vertebral arteries; and mild changes on bilateral 
ICA's as compared to February 2000 scan.  See VASC lab 
cerebrovascular report.  

The medical evidence and the veteran's statements in support 
of his claim are new in the sense that they were not 
previously of record.  These records, however, reflect that 
the veteran's problems with supraventricular tachycardia 
began in the mid-1980s, approximately three decades after his 
discharge from service.  None of the medical evidence 
contains an opinion suggesting that the veteran's 
supraventricular tachycardia is causally related to event(s) 
in service.  Therefore, these records are not considered 
material to the question at hand as they do not cure the 
previous evidentiary defect of a lack of medical evidence 
establishing a link between the veteran's condition and 
service.  As such, the Board finds that the veteran has 
failed to submit new and material evidence to reopen the 
claim for entitlement to service connection for 
supraventricular tachycardia, and the claim to reopen must be 
denied.

The veteran also contends that he suffers from Parkinson's 
disease as a result of service.  He acknowledges that he did 
not receive treatment for this condition in service, but 
asserts that the military cannot be relieved of any or all 
responsibility for this medical problem.  See e.g., 
statements in support of claim dated November and December 
2004, and December 2005.  In his October 2006 VA Form 9, 
however, the veteran concedes that it would be "a stretch" 
to claim that Parkinson's disease is related to service.  He 
also asserts, however, that inasmuch as the cause of his 
illness has not been determined, it is remotely possible that 
he contracted it while in service, since the incubation 
period could easily be that lengthy.  

The veteran's available service medical records are devoid of 
complaint of, or treatment for, Parkinson's disease and/or 
essential tremors.  In fact, neurological evaluations done at 
the time of his discharges were normal.  See March 1948 and 
August 1952 discharge examinations.  Post-service medical 
evidence indicates that the veteran was seen with complaints 
of shaking of his left hand in September 2004, which he 
reported began sometime in early 2003.  The veteran also 
indicated that his mother had suffered from tremors.  An 
impression of essential tremors was made and the veteran was 
prescribed medication.  See neurology consult.  An impression 
of possible early Parkinson's with tremors as the only 
feature as opposed to early tremors was made in December 
2004.  See neurology progress note.  VA treatment records 
contain references to treatment for Parkinson's disease, and 
an assessment made in January 2006 includes references to 
both Parkinson's disease and essential tremors.  See, e.g., 
office visit note dated January 23, 2006; cardiology progress 
note dated February 21, 2006; Bay Pines telephone contact 
note dated December 14, 2005.  

The evidence of record does not support the claim for 
entitlement to service connection for Parkinson's.  Although 
the most recent evidence of record indicates that the veteran 
does suffer from this disability, the record lacks evidence 
of a nexus between the current disability and any injury or 
disease incurred in service.  As the preponderance of the 
evidence is against the claim, the benefit-of-reasonable 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the May 2006 rating decision that is 
the subject of this appeal, the veteran was advised of what 
the evidence must show to establish entitlement to service 
connection (including the need to submit new and material 
evidence in order for his previously denied claims to be 
reconsidered); that the RO would assist him in obtaining 
additional information and evidence; of the responsibilities 
on both his part and VA's in developing the claims; and to 
provide the RO with any evidence or information he might have 
pertaining to his claims.  See December 2005 and February 
2006 letters.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. at 187; Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The veteran was also provided notice as to 
the appropriate disability rating or effective date of any 
grant of service connection in a May 2006 letter.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service, private and VA treatment 
records have been obtained.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

New and material evidence has not been received to reopen 
appellant's claim for service connection for supraventricular 
tachycardia.  The request to reopen this claim is denied.

Service connection for Parkinson's disease is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


